        Case 7:21-cv-05580-KMK Document 13-1 Filed 08/12/21 Page 1 of 5
          Case 7:21-cv-05580-KMK Document 14 Filed 08/14/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRJCT OF NEW YORK
_________________x

Guiding Eyes for the Blind, Inc.,
                         Plaintiff,                          SETTLEMENT AGREEMENT

                              V.
                                                              21-cv-05580 (KMK)(AEK)

Kiira Wolfe,
                              Defendant.
____________________x
        WHEREAS, Plaintiff, Guiding Eyes for the Blind, Inc. ("Guiding Eyes") initiated an
action in New York State Supreme Court, Westchester County against Defendant Kiira Wolfe
("Wolfe"), Index No. 58135/2021; and,

        WHEREAS, Wolfe removed said action to the United States District Court, Southern
District of New York, as captioned above; and,

       WHEREAS, the parties appeared before U.S. Magistrate Judge Andrew E. Krause for
the purpose of discussing settlement of the matter; and,

       WHEREAS, the parties wish to resolve their dispute without further litigation, they
agree as follows:

   I. Within seven (7) calendar days of the execution of this agreement, Wolfe will return the
      subject of this litigation, a brood dog named MacKenzie, to Plaintiff's Canine
      Development Center located in Patterson, New York for evaluation. _Thereafter,
      MacKenzie's care and breeding will be governed by the terms found in the attached
      Exhibit "A."

   2. Upon the completion of lvfacKenzie 's third litter and whelping, permanent ownership and
      possession of MacKenzie shall immediately transfer to Wolfe.

   3. Guiding Eyes is the sole owner of A.facKenzie, subject to the rights granted to Wolfe
      through this settlement.


   4. When Wolfe must be away and cannot bring MacKenzie with her, and Mackenzie cannot
      remain with the other current members of Wolfe's household (Wolfe's mother and
      husband, who have lived with MacKenzie), Wolfe will use the foster sitting list or an
      aFyr9vyg FYT~9n~l ~in~,, lf W9lf; i~ \lllibl~ to find a~itt;r mul mmd~,htilp, Bhti will oontnot
       Case 7:21-cv-05580-KMK Document 13-1 Filed 08/12/21 Page 2 of 5
        Case 7:21-cv-05580-KMK Document 14 Filed 08/14/21 Page 2 of 5



   the Clover Williams for assistance, as far i~ advance as possible. If Wolfe travels with
   MacKenzie, Wolfe will notify Clover Williams, Cryogenics Manager prior to her trip, to
   verify that MacKenzie will not be needed during Wolfe's absence. If MacKenzie is needed
   during Wolfe's absence, MacKenzie must be placed with a sitter and transported to the
   Canine Development Center when needed. Wolfe shall notify the Canine Development
   Center whenever MacKenzie is going to be away from ~ome overnight.


5. MacKenzie shall not be boarded anywhere other than the following locations:
   •    at the Canine Development Center.
   •    with an authorized family in the Brood Stud Sitter Program.
   •    with another family approved by Guiding Eyes.


6. MacKenzie shall be on-lead or in a fenced area and always supervised when outdoors.


7. Guiding Eyes shall provide all veterinary care with a veterinarian of its choosing until
   MacKenzie is retired, at which time all veterinary care becomes the sole responsibility of
   Wolfe is Wolfe opts to adopt MacKenzie. Guiding Eyes will provide the name of an
   acceptable veterinarian in Raleigh, NC in the event MacKenzie needs emergency or routine
   care not related to breeding.


8. Guiding Eyes shall have·direct control of all breeding of Mackenzie, and all other breeding
   of MacKenzie is prohibited.


9. Guiding Eyes retains sole O\vnership, and the right of determination of disposition, of all
   puppies resulting from the breeding of MacKenzie.


10. Wolfe will not be held liable for the loss of MacKenzie.


11. Guiding Eyes will not be held liable for damages or injury that may be caused by
   MacKenzie.


12. Guiding Eyes owns Mackenzie and shall maintain the primary authority regarding all health
    decisions concerning MacKenzie, subject to the rights granted to Wolfe through this
    settlement. Other than at times MacKenzie is needed for breeding or whelping, she shall
    remain in the .possession of Wolfe.
    Case 7:21-cv-05580-KMK Document 13-1 Filed 08/12/21                   Page 3 of 5
      Case 7:21-cv-05580-KMK Document 14 Filed 08/14/21 Page 3 of 5



13. Guiding Eyes, as the sole owner of MacKenzie, has the right to remove Mackenzie from
    Wolfe due to an uncured material breach of this Agreement, provided Wolfe has been given
    Notice as provided herein and has failed or refused to remedy the issue within five (5) days.


14. In the event Guiding Eyes commits an uncured material breach of this Agreement by failing
   to return MacKenzie to Wolte after an appointment, breeding, or whelping, title and the
   right to immediate possession of MacKenzie shall automatically transfer to Wolfe,
   provided Guiding Eyes has been given Notice as provided herein and has failed or refused
   to remedy the issue within five (5) days.


15. In the event either Party believes the other has failed or refused to comply with the terms
   of this Agreement, or has substantially breached the Agreement, the Party alleging such
   shall give Notice in writing to the other Party and their attorney by email and Certified
   Mail. The Party receiving such Notice shall be afforded five (5) days from receipt of the
   Notice to cure or produce proof in writing why the conduct complained of is either
   necessary or not a breach of the Agreement.


16. If the Parties cannot agree after presentation of such Notice and proof, either party shall
    have the right to seek a judicial determination as to whether there was a breach and if such
    breach was of a substantial nature so as to allow the other Party to declare the Agreement
    ended. lfthe non-breaching Party is successful, the breaching Party shall pay all reasonable
    attorney fees and compensatory damages resulting from the breach.

17. Within seven (7) calendar days of the execution of this agreement. this Agreement shall
    be filed in the USDC SUNY as a settlement of litigation by Guiding Eyes with a request
    that the Agreement be "SO ORDERED," thereby settling the case originally filed in New
    York Supreme Court, Westchester County under Index No. 58135/2021.


18. All life-saving measures shall be taken during the course of this Agreement to preserve
    MacKenzie 's health and life. No decision to deny or withhold treatment or end
    MacKenzie 's life will be made without the advisement and written consent of Wolfe and
    Guiding Eyes. Wolfe shall be kept apprised of any health conditions or complications
    MacKenzie suffers while in the care of Guiding Eyes. Should Guiding Eyes at any point
    make a determination of euthanasia of MacKenzie , all rights in ownership of MacKenzie
    shall immediately transfer to Wolfe for all care and treatment at Wolfe's sole expense. In
    that case, Wolfe shall have the right to immediate possession of MacKenzie to provide
    life-saving treatment of her choice without necessity of further consultation with Guiding
    Eyes. Guiding Eyes will provide all medical records, x-rays, test results, or other
    information as required by the subsequent treating veterinarian. In the event that
    MacKenzie dies while in the care of Guiding Eyes, her body shall    be preserved and
    returned to Wolfe for necropsy and cremation at Wolfe's expense, and Wolfe shall be
    entitled to retain MacKenzie ·sashes.
     Case 7:21-cv-05580-KMK Document 13-1 Filed 08/12/21 Page 4 of 5
      Case 7:21-cv-05580-KMK Document 14 Filed 08/14/21 Page 4 of 5




19. This Agreement shalJ in all respects be interpreted, enforced and govemed in accordance
    with and pursuant to the laws of the State of New York, without regard to conflicts of law
    plinciples. Any dispute, claim, or cause of action arising out of, or related to, this
    Agreement shall be commenced only in the United States District Court, Southern
    District of New York. Such court shall have exclusive jurisdiction over such claim,
    dispute or disagreement, and the Parties consent to the personal jurisdiction of those
    courts. The Parties expressly waive the right to a jury trial in any dispute, claim or cause
    of action arising out of, or related to, this Agreement.

20. The Parties acknowledge and agree that this Agreement reflects the entire agreement
    between the Parties regarding the subject matter herein and fully supersedes and replaces
    all prior agreements and understandings between the Parties hereto. There is no other
    agreement except as stated herein. Both Parties acknowledge that neither has made any
    promises to the other, except those contained in this Agreement.
21. The Parties agree that in the event any provision(s) of this Agreement is judicially
    declared to be invalid or unenforceable, only such provision(s) shall be invalid or
    unenforceable without invalidating or rendering unenforceable the remaining provisions
    hereof, provided the same does not substantially impair the intent of this Agreement.

22. This Agreement may not be. changed, waived, or supplemented unless such change,
    waiver, or supplement is in writing and signed by the Parties.



   AGREED:


                                                          oi- oi ·.JA)2-\
                                                         DATE




   GUIDING EYES FOit THE BLIND, INC.
                                                         {h;µfJ} d@/
                                                         DAT
   By 'Pfflmltd k Ptmek

  ~bMJl - 0/~ E3ff. o/
 t/1!-f. /j,,_ &1.11/;,;I 4'1'? ~ & ,/J,&fa

                                                                        M. Y..ARAS U.S.DJ . .
                                                                        g/Jt!)/\oJ.I
          Case 7:21-cv-05580-KMK Document 13-1 Filed 08/12/21 Page 5 of 5
            Case 7:21-cv-05580-KMK Document 14 Filed 08/14/21 Page 5 of 5



                                                     EXHIBIT A

Breeding readiness monitoring:
     I. All travel costs are at Wolfe's expense.
     2. Mackenzie will be presented to Guiding Eyes within 7 days for an initial 7 day stay at its Breeding Kennel
          facility. During that time
a.        A Guiding Eyes staff veterinarian will do a comprehensive clinical exam which may include but not be
limited to exam, bloodwork, ultrasound, and/or any medical procedures needed to ensure her health and fitness for
breeding. If upon presentation, Mackenzie is found to be in estrus, she would remain in the Breeding Kennel for the
duration of the estrus cycle, estimated at 3 weeks additional. If she ovulates, Mackenzie will be bred, and she will
be discharged to Wo]fe once her estrus has finished.
     3. If Mackenzie does not go into estrus within seven (7) months of the execution of this Agreement, she shall
          be presented to Guiding Eyes' Breeding Kennel for evaluation and exposw-e to other broods for 14 days. If
         Mackenzie goes into estrus while in the Breeding Kennel - she would remain in the Breeding Kennel for
         the duration of the estrus cycle, estimated at 3 weeks additional. If she ovulates, Mackenzie will be bred,
         and she will be discharged to Wolfe once her estrus has finished.
     4. Mackenzie will be discharged to Wolfe if she does not go into estrus after 14 days in the kennel.
     5. This process shall be repeated every 6 weeks until she comes into estrus on her own at home or is
         stimulated into estrus by one of these visits.
     6. If Mackenzie goes into estrus while at home, Wolfe must alert Guiding Eyes that same day and present her
          to the Guiding Eyes Breeding Kennel within 48 hours.
a.         If Mackenzie ovulates during that estrus and the Guiding Eyes veterinarian deems that she is healthy for
breeding, Mackenzie will be bred, and she will be discharged to Wolfe once her estrus has finished.
b.        If Mackenzie goes into estrus yet fails to ovulate this would be deemed a split cycle. She would be
discharged to Wolfe and the 6-week vet examination/admit process will restart until she comes into estrus, ovulates
and is bred.
     7. While Mackenzie is at home, Wolfe agrees to comply with all points of this Agreement and instructions on
         gestational care.that Guiding Eyes provides.
     8. Mackenzie will be presented to the Guiding Eyes Breeding Kennel, or to North Carolina State University
          Veterinary Hospital, for a pregnancy check ultrasound on the date requested which is around halfway
          through the pregnancy.

Whelping:
   I . If deemed pregnant, Mackenzie will be presented to the Guiding Eyes Whelping Kennel on the date
       specified which is typically 3-4 days before her due date.
   2. She will stay in the Whelping Kennel for the whelp and to rdise her litter through complete weaning.
   3. Once the pups are weaned and her milk production has stopped, Mackenzie will be picked up by Wolfe to
       wait for her next estrus.
   4. This whelping will count as her 2.. whelp.

Repeat the process until Mackenzie bas weaned her third litter
   l . If/when 7 months pass since the date of her previous estrus, Mackenzie will be presented to the Breeding
        Kennel.
   2. The steps outlined in Breeding readiness monitoring and whelping above will be followed until Mackenzie
        has completed the weaning of her 3" litter.

Retirement
    I. Mackenzie will be retil'ed from the Guiding Eyes' breeding colony after she has completed the weaning of
       her 3,, litter.
    2. Mackenzie must be spayed within 6 months after weaning her 3. litter. This will be done at no cost if done


    J   A ,pay cerofioate   wHI   be pm~    i,
       at Guiding Eyes. If Wolfe will assume all costs, she may have Mackenzie spayed by a local veterinarian.

                                                 ~   G;:d; E~tin 2       weeks ofthe;pa; s m ~           LZ
                                     ~~                                          ;jrp,,,>r I/, uyn,v
                                           b8-08·2-D2-\                                  -g_;?,q'/
